Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2020 has been entered; wherein claims 1, 9, and 17 have been amended

DETAILED ACTION
Claims 1 – 20 remain pending and have been examined.

Response to Arguments
Applicants’ arguments with respect to claims 1, 9, and 17 have been considered but are moot in view of the new ground(s) of rejection as necessitated by amendments.  See Sheng et al. (patent US 9,135,082 B1), art being made of record.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 – 5, 9 – 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al. (patent US 9,135,082 B1; hereinafter Sheng) in view of Rowley (Pub. No. US 2008/0195615 A1; art of the record.)

Claim 1
Sheng teaches a system, comprising: 
a processor; and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (Sheng, col. 4: 9 – 43, FIG. 2 shows an example of a data race detection system…A computer storage device 270 (e.g., a hard disk drive (HDD), solid state drive (SSD), or random access memory (RAM)) can store one or more of the application 205, the DRD runtime library 210, or the kernel 240. , comprising: 
identifying a synchronization mechanism of a grouping of operating system synchronization mechanisms (Sheng, col. 4: 54 – col. 5: 17, FIG. 3 shows an example of a data race detection process. A data race detection process runs threads of a multithreaded program on a processor, the program being configured to produce locksets each of which indicate a set of one or more locks that a thread holds at a point in time (305)… The process causes a PMU included in the processor to monitor memory accesses caused by the threads and to produce samples based on the memory accesses, the samples being indicative of an accessed memory location (310) …The data race detection process detects an existence of a data race condition based on the samples and the locksets (315)…); 
based on a tunable probability value and [ associated with the synchronization mechanism (Sheng, col. 6: 65 – col. 7: 48, A sampling based analysis method potentially misses information. For data race detection this means that memory accesses are only caught with a certain probability (tunable probability), there is no guarantee that a specific memory reference will be sampled. For the sampling based DRD techniques, a fundamental question to consider is this: given a fixed sampling period T and a dynamic instruction stream {I1, I2,…Ii…, Is}, if two memory accesses involved in a race occur m and n times in the stream, respectively, what is the probability to catch both memory references at least once?...; and, col. 8: 15 – col. 10: 64), adjusting a race window associated with the synchronization mechanism (Sheng, col. 5: 18 – 43, … In some implementations, a (race window) of the PMU based on an overhead parameter…; col. 6: 65 – col. 8: 61, …As equation (1) shows, an intuitive way to increase the probability is to reduce the sampling period, getting more samples overall… Another technique for increasing the probability of detection is by increasing the number of sampled instructions via offline static instruction simulation… Still another technique for increasing the probability of detection is by increasing the total number of instructions, aggregating samples, or both…), wherein the tunable probability value represents a first time duration prior to a first execution of the synchronization mechanism and a second time duration prior to a second execution of the synchronization mechanism, and wherein the first time duration differs from the second time duration (Sheng, col. 6: 65 – col. 8: 61, …As equation (1) shows, an intuitive way to increase the probability is to reduce the sampling period, getting more samples overall… Another technique for increasing the probability of detection is by increasing the number of sampled instructions (first execution, second execution) via offline static instruction simulation… Still another technique for increasing the probability of detection is by increasing the total number of instructions, aggregating samples, or both…; and, col. 6: 16 – 64, performance monitor unit (PMU) is used to generate samples for a dynamically adjusted time period, wherein data race detection process detects data race based on samples and locksets comprising locks); and 
based on the race window, increasing a likelihood of revealing a race condition (Sheng, col. 6: 65 – col. 8: 61, …As equation (1) shows, an intuitive way to increase the probability is to reduce the sampling period, getting more samples overall… Another technique for increasing the probability of detection is by increasing the number of sampled instructions via offline static instruction simulation… Still another technique for increasing the probability of detection is by increasing the total number of instructions, aggregating samples, or both…; and, col. 6: 16 – 64, performance monitor unit (PMU) is used to generate samples for a dynamically adjusted time period, wherein data race detection process detects data race based on samples and locksets comprising locks.)
But, Sheng does not explicitly teach a semaphore used to prevent recursion.
However, Rowley teaches a semaphore used to prevent recursion (Rowley, [0016] The master servers shown in FIG. 1 implement the recursive lock-and-propagate algorithm outlined in FIG. 2…The lock can be implemented, for example, as a mutex, semaphore or similar synchronization primitive using facilities provided by the operating system.  [0018] …The propagated request (including the flag or other indicator to activate recursive lock-and-propagate operations) includes a list of servers that will be, or already have been, queried…; [0022] The recursive locking and operation test requests include a list of already-visited servers, and may include a list of servers that are scheduled to be visited. The list is to prevent a server from being visited again and again, since each server need only be visited once during each network-wide recursive search…)


Claim 2
Sheng also teaches a software in execution comprises the synchronization mechanism (Sheng, col. 3: 47 – 58, FIG. 1 shows an example of monitoring data associated with detecting a data race. In this example, a process running an application runs a first thread (T1) and a second thread (T2). The first thread T1 performs a lock 105, a write 110 to a memory location, an unlock 115, and a read 120. In some implementations, a lock 105 operation is based on a lock identifier. Based on a successful execution of the lock 105 by the first thread T1, a subsequent lock to the same lock identifier in another thread will block until the first thread T1 executes the unlock 115. Other types of synchronization operations (e.g., lock and unlock) are possible…)

Claim 3
Sheng also teaches assigning the tunable probability value to the synchronization mechanism (Sheng, col. 6: 65 – col. 7: 48, …For data race detection this means that memory accesses are only caught with a certain probability, there is no 1, I2,…Ii…, Is}, if two memory accesses involved in a race occur m and n times in the stream, respectively, what is the probability to catch both memory references at least once?...; and, col. 8: 15 – col. 10: 64) probability is calculated based on formula (1) == assigned tunable probability value. 

Claim 4
Rowley teaches the synchronization mechanism is an operating system resource allocation lock request (Rowley, Fig. 1; 0016] …The lock can be implemented, for example, as a mutex, semaphore or similar synchronization primitive using facilities provided by the operating system. [0019] When a server receives a propagated request (251), it acquires a local lock of its own (252), tests the request locally (253) and propagates the request (including the flag or other indicator, and the list of already-visited servers) to any of its directly-connected peers that have not yet been visited (254). Responses from the directly-connected peers are collected (255), then the local lock is released (256)…) The motivation for incorporating Rowley into Sheng is the same as motivation in claim 1.

Claim 5
Rowley teaches the synchronization mechanism is an operating system lock acquisition request (Rowley, Fig. 1; 0016] …The lock can be implemented, for example, as a mutex, semaphore or similar synchronization primitive using facilities 

Claim 9
Sheng teaches a method, comprising:
identifying, by a device comprising a processor (Sheng, col. 4: 9 – 43, FIG. 2 shows an example of a data race detection system…The processor 250 can communicate with the computer storage device 270 via one or more buses), a synchronization mechanism of a grouping of operating system synchronization mechanisms (Sheng, col. 4: 54 – col. 5: 17, FIG. 3 shows an example of a data race detection process. A data race detection process runs threads of a multithreaded program on a processor, the program being configured to produce locksets each of which indicate a set of one or more locks that a thread holds at a point in time (305)… The process causes a PMU included in the processor to monitor memory accesses caused by the threads and to produce samples based on the memory accesses, the samples being indicative of an accessed memory location (310) …The data race detection process detects an existence of a data race condition based on the samples and the locksets (315)…); 
based on a tunable probability value and [ associated with the synchronization mechanism (Sheng, col. 6: 65 – col. 7: 48, A sampling based analysis method potentially misses information. For data race detection this means that memory accesses are only caught with a certain probability (tunable probability), there is no guarantee that a specific memory reference will be sampled. For the sampling based DRD techniques, a fundamental question to consider is this: given a fixed sampling period T and a dynamic instruction stream {I1, I2,…Ii…, Is}, if two memory accesses involved in a race occur m and n times in the stream, respectively, what is the probability to catch both memory references at least once?...; and, col. 8: 15 – col. 10: 64), adjusting, by the device, a race window associated with the synchronization mechanism (Sheng, col. 5: 18 – 43, … In some implementations, a data race detection process can determine one or more memory accesses based on register file information included in a selected PMU sample and one or more associated basic blocks of the program…The process can include controlling a sampling rate (race window) of the PMU based on an overhead parameter…; col. 6: 65 – col. 8: 61, …As equation (1) shows, an intuitive way to increase the probability is to reduce the sampling period, getting more samples overall… Another technique for increasing the probability of detection is by increasing the number of sampled instructions via offline static instruction simulation… Still another technique for increasing the probability of detection is by increasing the total number of instructions, aggregating samples, or both…), wherein the tunable probability value represents a time value that differs between a first execution of the synchronization mechanism at a first code pointand a second execution of the synchronization mechanism at a second code point (Sheng, col. 6: 65 – col. 8: 61, …As equation (1) shows, an intuitive way to increase the probability is to reduce the sampling period, getting more samples overall… Another technique for increasing the probability of detection is by increasing the number of sampled instructions (first execution at first code point, second execution at second code point) via offline static instruction simulation… Still another technique for increasing the probability of detection is by increasing the total number of instructions, aggregating samples, or both…; and, col. 6: 16 – 64, performance monitor unit (PMU) is used to generate samples for a dynamically adjusted time period, wherein data race detection process detects data race based on samples and locksets comprising locks); and 
based on the race window, increasing, by the device, a likelihood of revealing a race condition (Sheng, col. 6: 65 – col. 8: 61, …As equation (1) shows, an intuitive way to increase the probability is to reduce the sampling period, getting more samples overall… Another technique for increasing the probability of detection is by increasing the number of sampled instructions via offline static instruction simulation… Still another technique for increasing the probability of detection is by increasing the total number of instructions, aggregating samples, or both…; and, col. 6: 16 – 64, performance monitor unit (PMU) is used to generate samples for a dynamically adjusted time period, wherein data race detection process detects data race based on samples and locksets comprising locks.)
But, Sheng does not explicitly teach a semaphore used to prevent recursion.
However, Rowley teaches use of a bit flag to reduce recursion (Rowley, [0016] The master servers shown in FIG. 1 implement the recursive lock-and-propagate 
Sheng and Rowley are in the same analogous art as they are in the same field of endeavor, synchronizing data access.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Rowley teachings into Sheng invention to include semaphore which is used to synchronize data access while preventing data access recursion as suggested by Rowley ([0016 & 0022].)

Claim 10
This limitation is already discussed in claim 2; therefore, it is rejected for the same reasons.

Claim 11
This limitation is already discussed in claim 3; therefore, it is rejected for the same reasons.

Claim 12
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.

Claim 13
This limitation is already discussed in claim 5; therefore, it is rejected for the same reasons.

Claim 17
Sheng teaches a non-transitory machine-readable medium comprising instructions (Sheng, col. 11: 64 – col. 12: 2, …Embodiments of the subject matter described in this specification can be implemented as one or more computer programs, i.e., one or more modules of computer program instructions, encoded on computer storage medium for execution by, or to control the operation of, data processing apparatus…) that, in response to execution, cause a system comprising a processor (Sheng, col. 4: 9 – 43, FIG. 2 shows an example of a data race detection system…The processor 250 can communicate with the computer storage device 270 via one or more buses.) to perform operations, comprising:
identifying a synchronization mechanism of a grouping of operating system synchronization mechanisms (Sheng, col. 4: 54 – col. 5: 17, FIG. 3 shows an example of a data race detection process. A data race detection process runs threads of a multithreaded program on a processor, the program being configured to produce  The process causes a PMU included in the processor to monitor memory accesses caused by the threads and to produce samples based on the memory accesses, the samples being indicative of an accessed memory location (310) …The data race detection process detects an existence of a data race condition based on the samples and the locksets (315)…); 
based on a tunable probability value and [ associated with the synchronization mechanism (Sheng, col. 6: 65 – col. 7: 48, A sampling based analysis method potentially misses information. For data race detection this means that memory accesses are only caught with a certain probability (tunable probability), there is no guarantee that a specific memory reference will be sampled. For the sampling based DRD techniques, a fundamental question to consider is this: given a fixed sampling period T and a dynamic instruction stream {I1, I2,…Ii…, Is}, if two memory accesses involved in a race occur m and n times in the stream, respectively, what is the probability to catch both memory references at least once?...; and, col. 8: 15 – col. 10: 64), adjusting a race window associated with the synchronization mechanism (Sheng, col. 5: 18 – 43, … In some implementations, a data race detection process can determine one or more memory accesses based on register file information included in a selected PMU sample and one or more associated basic blocks of the program…The process can include controlling a sampling rate (race window) of the PMU based on an overhead parameter…; col. 6: 65 – col. 8: 61, …As equation (1) shows, an intuitive way to increase the probability is to reduce the sampling period, getting more samples overall… Another technique for increasing the probability  Still another technique for increasing the probability of detection is by increasing the total number of instructions, aggregating samples, or both…), wherein the tunable probability value represents a time value that differs between a first execution of the synchronization mechanism at a first code point and a second execution of the synchronization mechanism at a second code point (Sheng, col. 6: 65 – col. 8: 61, …As equation (1) shows, an intuitive way to increase the probability is to reduce the sampling period, getting more samples overall… Another technique for increasing the probability of detection is by increasing the number of sampled instructions (first execution at first code point, second execution at second code point) via offline static instruction simulation… Still another technique for increasing the probability of detection is by increasing the total number of instructions, aggregating samples, or both…; and, col. 6: 16 – 64, performance monitor unit (PMU) is used to generate samples for a dynamically adjusted time period, wherein data race detection process detects data race based on samples and locksets comprising locks); and 
based on the race window, raising a likelihood of revealing a race condition (Sheng, col. 6: 65 – col. 8: 61, …As equation (1) shows, an intuitive way to increase the probability is to reduce the sampling period, getting more samples overall… Another technique for increasing the probability of detection is by increasing the number of sampled instructions via offline static instruction simulation… Still another technique for increasing the probability of detection is by increasing the total number of instructions, aggregating samples, or both…; and, col. 6: 16 – 64, performance monitor unit (PMU) is used to generate samples for a dynamically adjusted time period, wherein data race detection process detects data race based on samples and locksets comprising locks.)
But, Sheng does not explicitly teach a semaphore used to prevent recursion.
However, Rowley teaches a semaphore used to reduce recursion (Rowley, [0016] The master servers shown in FIG. 1 implement the recursive lock-and-propagate algorithm outlined in FIG. 2…The lock can be implemented, for example, as a mutex, semaphore or similar synchronization primitive using facilities provided by the operating system.  [0018] …The propagated request (including the flag or other indicator to activate recursive lock-and-propagate operations) includes a list of servers that will be, or already have been, queried…; [0022] The recursive locking and operation test requests include a list of already-visited servers, and may include a list of servers that are scheduled to be visited. The list is to prevent a server from being visited again and again, since each server need only be visited once during each network-wide recursive search…)
Sheng and Rowley are in the same analogous art as they are in the same field of endeavor, synchronizing data access.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Rowley teachings into Sheng invention to include semaphore which is used to synchronize data access while preventing data access recursion as suggested by Rowley ([0016 & 0022].)

Claim 20
.

Claims 6 – 8, 14 – 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng and Rowley, as applied to claims 1, 9, and 17 above, and further in view of Omara et al. (Pub. No. US 2014/0189699 A1; hereinafter Omara; art of the record.)

Claim 6
Sheng and Rowley do not explicitly teach the synchronization mechanism is a conditional variable event associated with a sleep state.
However, Omara teaches the synchronization mechanism is a conditional variable event associated with a sleep state (Omara, [0041] The third yielding phase may include putting the selected processing thread in a sleep state for a variable, customizable amount of time. Thus, in the third yielding phase, the thread is not just put at the end of a processing queue, but is actually put in a sleep state for some amount of time…)
Sheng, Rowley, and Omara are in the same analogous art as they are in the same field of endeavor, synchronizing threads.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Omara teachings into Sheng/Rowley invention to allow one thread to go to sleep after yielding processing to other thread as suggested by Omara ([0039 & 0041].)

Claim 7
Sheng and Rowley do not explicitly teach the adjusting of the race window comprises adjusting the race window as a function of defining a sleep time period to place use of the synchronization mechanism in a hiatus state.
However, Omara teaches the adjusting of the race window comprises adjusting the race window as a function of defining a sleep time period to place use of the synchronization mechanism in a hiatus state (Omara, [0041] The third yielding phase may include putting the selected processing thread in a sleep state for a variable, customizable amount of time. Thus, in the third yielding phase, the thread is not just put at the end of a processing queue, but is actually put in a sleep state for some amount of time…)
Sheng, Rowley, and Omara are in the same analogous art as they are in the same field of endeavor, synchronizing threads.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Omara teachings into Sheng/Rowley invention to allow one thread to go to sleep after yielding processing to other thread as suggested by Omara ([0039 & 0041].)

Claim 8
Sheng and Rowley do not explicitly teach the adjusting of the race window comprises adjusting the race window as a function of defining a spin time period within which use of the synchronization mechanism is adjusted.
the adjusting of the race window comprises adjusting the race window as a function of defining a spin time period within which use of the synchronization mechanism is adjusted (Omara, [0024 – 0025] This turn calculation 121 may be used by spin determining module 110 to determine the number of spins that are to occur before the selected thread checks for an available thread lock 105 (synchronized). As explained above, it is advantageous in some situations for a thread to not be completely released from a task while waiting for an input, but rather to "spin" while waiting for the input. In this spin state, the processing thread is ready to immediately continue processing upon receiving or acquiring a thread lock. The processing thread remains in the spin state, periodically checking to see whether the corresponding thread lock is available. Once the thread lock is available and acquired, the processing thread ceases to spin and resumes processing...)
Sheng, Rowley, and Omara are in the same analogous art as they are in the same field of endeavor, synchronizing threads.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Omara teachings into Sheng/Rowley invention to include variably and dynamic spin which helps to ensure that threads arriving later at a processor spin more and check the lock less, leading to more efficient processing thread management as suggested by Omara ([0025].)

Claim 14
This limitation is already discussed in claim 6; therefore, it is rejected for the same reasons.

Claim 15
Sheng and Rowley do not explicitly teach adjusting of the race window as a function of defining a stasis time period to elapse prior to facilitating use of the synchronization mechanism.
However, Omara teaches adjusting of the race window as a function of defining a stasis time period to elapse prior to facilitating use of the synchronization mechanism (Omara, [0024 – 0025] This turn calculation 121 may be used by spin determining module 110 to determine the number of spins that are to occur before the selected thread checks for an available thread lock 105. As explained above, it is advantageous in some situations for a thread to not be completely released from a task while waiting for an input, but rather to "spin" while waiting for the input. In this spin state, the processing thread is ready to immediately continue processing upon receiving or acquiring a thread lock. The processing thread remains in the spin state, periodically checking to see whether the corresponding thread lock is available. Once the thread lock is available and acquired, the processing thread ceases to spin and resumes processing...)
Sheng, Rowley, and Omara are in the same analogous art as they are in the same field of endeavor, synchronizing threads.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Omara teachings into Sheng/Rowley invention to include variably and dynamic spin which helps to ensure that threads arriving later at a 

Claim 16
Sheng and Rowley do not explicitly teach the adjusting of the race window comprises adjusting the race window as a function of defining a lag time period during which use of the synchronization mechanism is operational
However, Omara teaches the adjusting of the race window comprises adjusting the race window as a function of defining a lag time period during which use of the synchronization mechanism is operational (Omara, [0024 – 0025] This turn calculation 121 may be used by spin determining module 110 to determine the number of spins that are to occur before the selected thread checks for an available thread lock 105 (synchronized). As explained above, it is advantageous in some situations for a thread to not be completely released from a task while waiting for an input, but rather to "spin" while waiting for the input. In this spin state, the processing thread is ready to immediately continue processing upon receiving or acquiring a thread lock. The processing thread remains in the spin state, periodically checking to see whether the corresponding thread lock is available. Once the thread lock is available and acquired, the processing thread ceases to spin and resumes processing...)
Sheng, Rowley, and Omara are in the same analogous art as they are in the same field of endeavor, synchronizing threads.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Omara teachings into Sheng/Rowley invention to include 

Claim 18
This limitation is already discussed in claim 15; therefore, it is rejected for the same reasons.

Claim 19
This limitation is already discussed in claim 8; therefore, it is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192